
	
		III
		109th CONGRESS
		2d Session
		S. RES. 578
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2006
			Mr. Kerry submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing that the occurrence of prostate
		  cancer in African American men has reached epidemic proportions and urging
		  Federal agencies to address that health crisis by designating funds for
		  education, awareness outreach, and research specifically focused on how that
		  disease affects African American men.
	
	
		Whereas the incidence of prostate cancer in African
			 American men is 60 percent higher than any other racial or ethnic group in the
			 United States;
		Whereas African American men have the highest mortality
			 rate of any ethnic and racial group in the United States, dying at a rate that
			 is 140 percent higher than other ethnic and racial groups;
		Whereas that rate of mortality represents the largest
			 disparity of mortality rates in any of the major cancers;
		Whereas prostate cancer can be cured with early detection
			 and the proper treatment, regardless of the ethnic or racial group of the
			 cancer patient;
		Whereas African Americans are more likely to be diagnosed
			 earlier in age and at a later stage of cancer progression than for all other
			 ethnic and racial groups, thereby leading to lower cure rates and lower chances
			 of survival; and
		Whereas, according to a recent paper published in the
			 Proceedings of the National Academy of Sciences, researchers from the Dana
			 Farber Cancer Institute and Harvard Medical School have discovered a variant of
			 a small segment of the human genome that accounts for the higher risk of
			 prostate cancer in African American men: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes that
			 prostate cancer has created a health crisis for African American men;
			 and
			(2)declares the
			 critical importance of the designation of increased funding for—
				(A)research to
			 address and attempt to end the health crisis created by prostate cancer;
			 and
				(B)efforts relating
			 to education, awareness, and early detection at the grassroots levels to end
			 that health crisis.
				
